Order filed December 22, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00730-CV
                                   ____________

                   BENNETT ONWUCHEKWA, Appellant

                                         V.

                         SHIMARA BROWN, Appellee


                On Appeal from County Civil Court at Law No 2
                            Harris County, Texas
                       Trial Court Cause No. 1157852

                                    ORDER

      Appellant’s brief was due December 9, 2020. No brief or motion for
extension of time has been filed. Unless appellant files a brief with this court on or
before January 21, 2021, the court will dismiss the appeal for want of prosecution.
See Tex. R. App. P. 42.3(b).

                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Poissant.